

116 SRES 570 IS: Opposing and condemning the potential prosecution of United States and Israeli nationals by the International Criminal Court.
U.S. Senate
2020-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 570IN THE SENATE OF THE UNITED STATESMay 12, 2020Mr. Cruz submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONOpposing and condemning the potential prosecution of United States and Israeli nationals by the International Criminal Court.Whereas the United States has long objected to any assertion of jurisdiction by the International Criminal Court (ICC) over nationals of states that are not parties to the Rome Statute, including the United States and Israel, absent a referral from the United Nations Security Council or the consent of such a state;Whereas, on December 20, 2019, the Prosecutor of the ICC asked the ICC judges to confirm that the Court may exercise jurisdiction over the West Bank, East Jerusalem, and Gaza, facilitating the potential prosecution of Israeli nations; Whereas, on March 5, 2020, the ICC authorized an investigation into the actions of United States Armed Forces and intelligence officials operating in Afghanistan, facilitating the prosecution of United States nationals; andWhereas prosecutions of nationals from states that are not parties to the Rome Statute, absent a referral from the United Nations Security Council or the consent of such a state, are illegitimate and terminally endanger the credibility of the ICC: Now, therefore, be itThat—(1)the Senate opposes and condemns the potential prosecution of United States and Israeli nationals by the ICC; and(2)it should be the policy of the United States to pursue a resolution by the United Nations Security Council prohibiting the ICC from prosecuting nationals of states that are not parties to the Rome Statute, including the United States and Israel, absent a referral from the United Nations Security Council or the consent of such a state. 